DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 35 repeats the limitations of Claim 28, from which it depends and consequently does not further limit Claim 28.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Examiner suggests that Claim 35 is intended to depend from Claim 29.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 22, 25, 29, 30, 32, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl et al., U.S. Patent Application No. 2013/0318772.  As to Claim 21, Wahl teaches a golf club comprising a sole portion (108), a topline (106), a toe portion (104), a heel portion (102), a back portion (132), and a striking face (110), paragraphs 0040, 0044.  The striking face may have a thickness between 1.2 and 1.9 mm, paragraph 0044. Wahl teaches that the elastic modulus of the material of the striking face may be approximately 190 GPa (noting marging steel), paragraph 0076.  The impact area of the striking face (unsupported area) may be in a range from 2.3 to 2.6 square inches (see Table 4).  Considering mid-range figures for the striking face thickness (1.5 mm) and impact area (1.45 square inches), yields a figure for “S” of 116, expressed in unitless format.  Wahl teaches that a viscoelastic polymer may substantially fill a cavity defined by the sole portion, the topline, the toe portion, the heel portion, the back portion, and the striking face, paragraph 0067 and see Figures 1B and 1E.  Wahl teaches that the elastic modulus of the of the viscoelastic material may be less than or equal to 40 MPa, paragraph 0048.  It follows that -1.16 x (unitless S) + 258.33 maybe equal to or greater than “E in unitless format” and that -.33 x (unitless S) + 63.33 may be equal to or less than “E in unitless format”.  Wahl teaches that the club head may display a coefficient of restitution above 0.80, paragraph 0075.  Wahl discloses the claimed invention except for providing a specific examples of a club heads having striking face thickness, impact area and viscoelastic material elastic modulus selected from within the disclosed ranges yielding inequality results within the claimed ranges.  Wahl teaches that the striking face may be relatively thin in an unsupported area, which is backed by viscoelastic filler material, paragraphs 0054, 0046, and 0048, noting that filler material density affects the coefficient of restitution, suggesting that striking face thickness, unsupported area and viscoelastic material firmness comprise result effective variables.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide striking face and filler parameters within ranges to produce inequality expressions satisfying the claim limitations, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.   As to Claims 22, 30, and 37, Wahl teaches that the striking face may have areas of separate thickness (316 318), paragraph 0085 and see Figure 3B.  It follows that the striking face may have an average thickness.  As to Claims 25 and 32, Wahl teaches that the polymer may comprise polyurethane, paragraph 0048.  As to Claim 29, Wahl, as modified, together with the cited case law, is applied as in Claim 21, with the same obviousness rationale being found applicable.  Further, Wahl teaches that the striking face may have thickness between 1.7 and 2.2 mm, paragraph 0044.  As to Claim 36, Wahl, as modified, together with the cited case law, is applied as in Claim 21, with the same obviousness rationale being found applicable.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 25, 29, 30, 32, 36, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 8, 11, 12, and 18 of U.S. Patent No. 10,099,103 in view of U.S. Patent Application No. 2013/0318772. Claims 1, 6, 8, 11, and 18 of the patent disclose the limitations of Claims 21 and 36, except for disclosing that the club head may comprise a sole, top line, toe portion, heel portion, and back portion and except or providing a striking face thickness between 1.2 and 1.9 mm.  Wahl teaches a similar club head including a sole, a top line, a toe portion, a heel portion, and a back portion, paragraphs 0040 and 0044.  Further, Wahl teaches striking face thickness within the claimed range, paragraph 0044.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the club head to include the claimed features defining a club head and to provide striking face thickness, as taught by Wahl to provide club head having conventional portions with a known substitute club face thickness.  Claim 4 of the patent discloses the limitations of Claims 22, 30, and 37.  Claim 12 of the patent discloses the limitations of Claims 25 and 32.
Response to Arguments
Applicant’s arguments filed 30 November 2022 have been considered but are moot in view of the new grounds of rejection.
Allowable Subject Matter
Claims 26-28, 33, 34, 39, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        6 December 2022